DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
                                                                          Status of the Claims
3.	Claims 14-16, 24-25, 30, 32-33, 38, 41-52 are currently pending.  This office action is in response to the amendment filed on 01/04/2021. Applicant has elected Group II claims 14-16, 24-25, 30 and 32-35 with traverse in the response filed on 07/16/2019.  Claims 38 and 49 have been withdrawn. Additionally particular species was elected of the species of claims 46-47, however as is indicated in the last office action this species was found to be allowable over the prior art of record and another species was searched. For this office action the species of claims 24-25 was searched as the previously searched species of 32-33 was cancelled. The species of claims 30, 32-33, 41-42 have been withdrawn. As such claims 14-16, 24-25, 43-48, 50-52 are currently under examination.  Claims 30, 32-33, 38, 41-42, 49 have been withdrawn as being drawn to non elected inventions or species. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
4.	Claims 14-16, 24-25, 43-45 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Parent (US 2012/0157579 A1; listed in the office action filed on 11/12/2019).
Concerning claims 14, 44-45, 50-51 Parent teaches an azolium ionomer having a formula of (paragraph 0008 and 0208)

    PNG
    media_image1.png
    169
    184
    media_image1.png
    Greyscale

Where R1,  can be a hydrogen, a silane, a  C1-16 alkyl group or a C1-16 aryl group (paragraph 2008),   R3 and R4 can be hydrogen, silane,  C1 to C16 alkyl or a C1 to C16 aryl group and R2 is a olefin, a C1 to C16 alkyl or a C1 to C16 aryl group (paragraphs 0209-0210).   This polymer is indicated to be made by a method of reacting a halogenated polymer and an azole compound (paragraph 0024). 
Parent additionally teaches that the polymer that can be reacted in order to provide the azolium ionomer can be (paragraph 0128)

    PNG
    media_image2.png
    147
    194
    media_image2.png
    Greyscale

Where X is a halo group and the polymer is indicated to include 94-97 mol% of isobutylene, 1-3 mol% of para methyl styrene and 1-3 % of halogenated monomer in a random distribution.  This would result in a - group .  The indication of other polymer structures of Parent (paragraph 0127) indicates that the group resulting from isobutylene indicated in the structure above by the m number of repeating units can be considered to be part of a larger repeating unit as Parent indicates that polymers made from a random distribution of isobutylene mers, isoprene mers and allylic halide (paragraph 0127) can be indicated to have repeating units of (paragraph 0127) 

    PNG
    media_image3.png
    87
    466
    media_image3.png
    Greyscale

Where the isobutylene repeating units are considered to be a part of a different halogen containing repeating unit.  Since the isobutylene repeating units in the styrene type polymer indicated above is indicated to be present in an amount of 94-97 mol% this indicates that multiple mers of the subscript o indicated above would be next to one isobutylene mer and as such the single isobutylene mer could be considered to be a part of the repeating unit that results from the halogenated styrene that would react with the azolium group.  This would give an azolium repeating unit that would correspond to the claimed structure where W is a C1 hydrocarbyl group Y is a C4 hydrocarbyl group each of which is would be an alkyl group, Z is a benzyl group (a C7 hydrocarbyl group) there by indicating that W+Y is 5 carbon atoms, and W+Y+Z is 12 carbon atoms which would be within the claimed ranges. Alternatively what can be considered to be the W or Y group can be switched such that Y is a C1 hdyrocarbyl group and W is a C4 hydrocarbyl group. 
It would have been obvious to one of ordinary skill in the art to use the isobutylene, paramethyl styrene, halogenated polymer to provide the base polymer for the substituted azolium group indicated above because Parent teaches that the polymer is used to make the indicated azolium ionomers and it because Parent teaches that the claimed substituents are individually useful for azolium group so it would be obvious to use them in combination with one another. 
Concerning claim 15-16 Parent teaches that the polymer has a structure of azolium ionomer having a formula of (paragraph 0008 and 0208)

    PNG
    media_image1.png
    169
    184
    media_image1.png
    Greyscale

Where R1,  can be a hydrogen, a silane, a  C1-16 alkyl group or a C1-16 aryl group (paragraph 2008),   R3 and R4 can be hydrogen, silane,  C1 to C16 alkyl or a C1 to C16 aryl group and R2 is a olefin, a C1 to C16 alkyl or a C1 to C16 aryl group (paragraphs 0209-0210).   This indicates that group corresponding to claimed R3 can be a C1-C16 alkyl group which would greatly overlap with the claimed structure of a C2-C12 hydrocarbyl. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed hydrocarbyl group for the indicated R3 group because Parent teaches that this group can be an alkyl group with a greatly overlapping number of carbon atoms. 
Concerning claim 24-25 as is indicated in the discussions of claims 14 and 15 above each of the Z groups is indicated to be a hydrocarbyl group is a C7 hydrocarbyl group. 
Concerning claim 43 Parent as is indicated above teaches the polymer has a structure of azolium ionomer having a formula of (paragraph 0008 and 0208)

    PNG
    media_image1.png
    169
    184
    media_image1.png
    Greyscale

Where R1,  can be a hydrogen, a silane, a  C1-16 alkyl group or a C1-16 aryl group (paragraph 2008),   R3 and R4 can be hydrogen, silane,  C1 to C16 alkyl or a C1 to C16 aryl group and R2 is a olefin, a C1 to C16 alkyl or a C1 to C16 aryl group (paragraphs 0209-0210).   This indicates that group corresponding to claimed R4 and R5 can be a C1-C16 alkyl group which would overlap with the claimed structure C1-C3 alkyl groups. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed hydrocarbyl group for the indicated R4 and R5 groups because Parent teaches that these group can be an alkyl group with an overlapping number of carbon atoms. 

Concerning claim 52 Parent as is indicated above teaches the polymer has a structure of azolium ionomer having a formula of (paragraph 0008 and 0208)

    PNG
    media_image1.png
    169
    184
    media_image1.png
    Greyscale

Where R1,  can be a hydrogen, a silane, a  C1-16 alkyl group or a C1-16 aryl group (paragraph 2008),   R3 and R4 can be hydrogen, silane,  C1 to C16 alkyl or a C1 to C16 aryl group and R2 is a olefin, a C1 to C16 alkyl or a C1 to C16 aryl group (paragraphs 0209-0210).   This indicates that group corresponding to  the claimed R2’ can be an unsubstituted C1-C16 alkyl group which is an overlapping range with the claimed range of a C1-C6 unsubstituted alkyl group , the group corresponding to the claimed R3’ can be a C1-C16 unsubstituted alkyl group which would correspond to the claimed C1 -C16 unsubstitued alkyl group and the groups corresponding to the claimed R4 and R5 can be an unsubstituted C1-C16 alkyl group which would correspond to the claimed C1 -C16 unsubstitued alkyl group. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed substituents together because Parent teaches each of the individual substituents or an overlapping range with the indicated substituents and therefor it would be obvious to use the individual substituents together. 

                                                               Allowable Subject Matter
5.	Claims 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record teaches a polymer having the claimed repeating units.


    PNG
    media_image4.png
    198
    946
    media_image4.png
    Greyscale

Where the broad disclosure teaches
That the imidazolium structure attached to the polymer is

    PNG
    media_image1.png
    169
    184
    media_image1.png
    Greyscale

Where R1R3and R4 are independently groups that include C1-C16 aliphatic or aryl groups and R2 is an olefin a C1-C16 aliphatic or aryl group. 
Parent does not teach or fairly suggest the claimed polymer backbone indicated by claims 46-48. 
It should be noted that the elected species has been found to be allowable over the prior art of record and as such a new species was searched corresponding to the species of claim 25 which was not found to be allowable over the prior art and was rejected as was indicated above. 

   Response to Arguments
6.	Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Parent that 

One skilled in the art would not have selected this polymer for modification in order to arrive at the subject matter of Claim 14. Indeed, Parent discloses that desirable imidazolium-containing polymers comprise imidazolium pendants bearing functional groups that are capable of undergoing cross-linking reactions. l-Decyl-2-methyl-3-alkylimidazolium does not bear such functional groups, and, therefore, is not an advantageous polymer, according to Parent. As such, it would not be selected by a skilled artisan for further modifications.
This arguments is not found to be persuasive as Parent teaches an azolium ionomer having a formula of (paragraph 0008 and 0208)

    PNG
    media_image1.png
    169
    184
    media_image1.png
    Greyscale

Where R1,  can be a hydrogen, a silane, a  C1-16 alkyl group or a C1-16 aryl group (paragraph 2008),   R3 and R4 can be hydrogen, silane,  C1 to C16 alkyl or a C1 to C16 aryl group and R2 is a olefin, a C1 to C16 alkyl or a C1 to C16 aryl group (paragraphs 0209-0210).   Every position of the azolium group is indicated to be able to be substituted with a group that corresponds to the claimed substituent groups. 
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
As such Parent teaches that each of the positions of the azolium group can be substituted and as is indicated in the rejection above it would be obvious to use the substituent together as they are indicated to be of use individually and are indicated to be capable of being used together. 
Applicant further argues that the polymer indicated by the examiner comprises a double bond in the polymer backbone adjacent to the point of attachment of the pendent group. However the corresponding carbon atom in the imidazolium containing repeating unit of applicants claim 14 is sp3 hybridized and has a hydrogen atom attached to it. 
This argument is found to be convincing for the specifically indicated structure recited having a double bond in the backbone of the polymer.  However, as is indicated in the previous rejection Parent teaches that the polymer that can be reacted in order to provide the azolium ionomer can be (paragraph 0128)

    PNG
    media_image2.png
    147
    194
    media_image2.png
    Greyscale

Where X is a halo group and the polymer is indicated to include 94-97 mol% of isobutylene, 1-3 mol% of para methyl styrene and 1-3 % of halogenated monomer in a random distribution.  The indication of other polymer structures of Parent (paragraph 0127) indicates that the group resulting from isobutylene indicated in the structure above by the m number of repeating units can be considered to be part of a larger repeating unit as Parent indicates that polymers made from a random distribution of isobutylene mers, isoprene mers and allylic halide (paragraph 0127) can be indicated to have repeating units of (paragraph 0127) 

    PNG
    media_image3.png
    87
    466
    media_image3.png
    Greyscale

Where the isobutylene repeating units are considered to be a part of a different halogen containing repeating unit.  Since the isobutylene repeating units in the styrene type polymer indicated above is indicated to be present in an amount of 94-97 mol% this indicates that multiple mers of the subscript o indicated above would be next to one isobutylene mer and as such the single isobutylene mer could be considered to be a part of the repeating unit that results from the halogenated styrene that would react with the azolium group.  This would give an azolium repeating unit that would correspond to the claimed structure where W is a C1 hydrocarbyl group Y is a C4 hydrocarbyl group each of which is would be an alkyl group, Z is a benzyl group (a C7 hydrocarbyl group) there by indicating that W+Y is 5 carbon atoms, and W+Y+Z is 12 carbon atoms which would be within the claimed ranges. 

Applicant further argues that applicant has discovered that imidazolium cations bearing substituent attached to the C2 C4 and C5 carbon atoms exhibit higher alkaline stability compared to the imidazolium cations containing hydrogens bound the C2, C4 or C5 carbon atoms and points to the values indicates in Table 1 of the application. 
This argument is not found to be persuasive as the data provided by applicant in table 1 of the specification does not refer to the polymer or even to the monomer used to make the polymer but only indicates general compounds that are not bound to a polymer.  As such this does not correspond to the claimed polymers and is not an indication of the closest prior art.  As such the data provided can not be used to indicate unexpected results of the claimed polymer compounds and as such will not overcome the current rejections of record. As such the current rejection is maintained. 

Conclusion
7.	Claims 14-16, 24-25, 43-45 and 50-52 are rejected.  Claims 46-48 are objected to as being dependent from a rejected base claim but are allowable over the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763